Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In addition to the prior art already of record and the reasons noted by the applicant in the arguments dated 05/05/2022 the examiner notes the teachings of Song et al (KR 10-2019-0021639 A, English machine translation attached).  Song teaches a configuration with a shell (the device casing, a fixed image capturing assembly in the shell, and a retractable reflecting component arranged in the shell and configured to selectively extend out of the shell.  The reflecting component is configured to be driven to extend out of or retract into the shell through an opening the action of a retractable member (by motor 323c, screw 323d, block 323a, and the lower portion of 323h shown in Fig 5) and having a rotating member 323g configured to drive the reflecting component to rotate, arranged between the retracting component and the reflecting member 321, and configured with what is shown as a rotating shaft. Song however does not indicate the inclusion of a protective housing as part of the reflecting member or component which is configured to rotate, as is claimed.  While it would have been obvious to include some measure of protective element as part of the design (instead of exposing optical elements to potential damage when extended) it does not appear as though a person having ordinary skill in the art at the time of filing would have found it obvious to retain the claimed rotating shaft arrangement with the rotating shaft being arranged in the protective housing yet still having the rotating housing rotate (due to the rotating housing being part of the reflective component) when doing so.  Instead the prior art indicates towards an indirectly driven housing as in Ye and Chen (previously cited) due to the ability to integrate a geared arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852